Citation Nr: 0836282	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The veteran had active duty service from July 1968 until July 
1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's bilateral hearing 
loss and bilateral tinnitus service connection claims.

In October 2007 the veteran and his spouse testified in a 
hearing before the RO's Decision Review Officer (DRO), and in 
June 2008 the veteran and his spouse testified before the 
undersigned Acting Veterans Law Judge in a hearing in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran has established that he was exposed to 
acoustic trauma in service and that his hearing loss has been 
continuous since his discharge from service.

3.  Medical evidence is at least in equipoise in establishing 
a nexus between the veteran's current bilateral hearing loss 
and acoustic trauma in service.

4.  There is no medical evidence or credible lay evidence 
showing that the veteran's claimed tinnitus is due to 
acoustic trauma in service or continuous since service.





CONCLUSIONS OF LAW

1.  With resolution of the doubt in the veteran's favor, the 
criteria for entitlement to service connection for bilateral 
hearing loss are met.  38 U.S.C.A. § 1110, 1154(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
bilateral tinnitus are not met.  38 U.S.C.A. § 1110, 1154(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2006, well prior to the November 2006 rating decision 
on appeal, the RO sent the veteran a letter advising him that 
to establish service connection the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also advised the 
veteran of the medical and lay evidence that would tend to 
support his claims for service connection.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The June 2006 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The January 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant.  
As explained, these three content-of-notice requirements have 
been expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the last Supplemental 
Statement of the Case (SSOC) in March 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by the June 2006 letter cited above.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection decided herein.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran has been afforded hearings before the RO's DRO 
and before the Board in which he presented oral testimony by 
himself and by his wife in support of his claims.  

The veteran has also been afforded two VA audiological 
evaluations with opinions, the most recent of which was in 
December 2007, and has presented a non-VA audiological 
evaluation that the Board has accepted as competent for 
rating purposes.  The Board accordingly finds that remand for 
additional examination is not required at this point.  See 
38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in decibels (dB) in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 
26 dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Also, the threshold for normal hearing is between 0 
and 20 dB, and higher threshold shows some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The veteran contends that he suffered acoustic trauma during 
his service which has caused his current bilateral hearing 
loss.  He was exposed to this acoustic trauma, namely the 
nearly continuous firing of 155 mm howitzers, while serving 
on a forward fire base in Vietnam.  The veteran has submitted 
photographs of the 155 mm howitzers and his forward fire base 
in support of his contentions.

The veteran's October 1967 entrance audiological evaluation 
and May 1971 discharge audiological evaluation revealed 
bilateral hearing that was within normal limits.  In his May 
1971 separation report of medical history, the veteran denied 
experiencing hearing loss or "running ears."  His remaining 
service treatment records are otherwise negative for any 
complaints, symptoms, or treatments for hearing loss or other 
hearing difficulties.

A December 1986 employment audiological evaluation revealed 
right ear auditory thresholds between 0 and 45 decibels when 
tested between 500 and 4000 Hertz, and left ear thresholds 
between 0 and 30 decibels at those same thresholds.  No word 
recognition testing was performed.

Regular employment audiological evaluations conducted between 
February 1994 and May 2004 revealed worsening bilateral 
hearing.

The veteran's March 2007 VA audiological evaluation revealed 
right ear thresholds between 10 and 65 decibels when tested 
between 500 and 4000 Hertz, and left ear thresholds between 
10 and 65 decibels at the same thresholds.  His right ear 
word recognition scores were 94 percent and his left ear word 
recognition scores were 98 percent.  The audiologist found 
that it was not at least as likely as not that the veteran's 
hearing loss was related to his service as his 1967 entrance 
and 1971 discharge audiological evaluations had been within 
normal limits.

The veteran had a VA audiological evaluation in December 2007 
during which he reported some recreational noise exposure, 
including hunting and practice shooting with ear protection.  
Post-service occupational noise exposure with hearing 
protection was also reported.  Audiological evaluation 
revealed right ear thresholds between 15 and 75 decibels when 
tested between 500 and 4000 Hertz, with left ear thresholds 
between 15 and 65 decibels.  Right ear word recognition 
scores were 82 percent and left ear word recognition scores 
were 86 percent.  In reference to the veteran's 1971 
discharge examination, the audiologist noted that when an 
audiological evaluation is not conducted, the audiogram is 
left blank and no values are to be attributed as testing 
results.  The evaluator opined that it was not at least as 
likely as not that the veteran's service noise exposure 
contributed to his present bilateral hearing loss as his 
hearing was considered to be within normal limits on 
separation from service.

The veteran testified at his June 2008 central office hearing 
that his sleeping quarters were approximately 100 to 300 feet 
away from four 155 mm howitzers that fired nearly 
continuously during his time at the forward fire base.  He 
stated that this noise prevented him from sleeping during his 
first month in Vietnam.  He also testified that he did not 
recall undergoing an audiological evaluation at his May 1971 
discharge examination and that the zeros reflected on the 
examination were not actual testing results.  The veteran's 
wife testified that he has had hearing difficulties, 
particularly in hearing conversations, since his discharge 
from service and that he had not sought treatment due to his 
pride.

In September 2008, the veteran's private audiologist reviewed 
the veteran's past audiological evaluations.  The audiologist 
opined that the veteran's May 1971 discharge examination 
results were suspect, as this evaluation purportedly 
demonstrated that he experienced a 15 decibel hearing 
improvement over the course of his three years of active duty 
and Vietnam combat service.  Following a review of the 
veteran's audiological records, the audiologist determined 
that the veteran suffered from hearing loss of a degree and 
pattern that was commonly associated with intense noise 
exposure.  The audiologist found that the veteran's exposure 
to acoustic trauma while in service was at least as likely as 
not the cause of his bilateral hearing loss.

As the veteran's December 1986 evaluation demonstrated that 
he had a right ear auditory threshold in excess of 40 
decibels, and his January 1989 examination demonstrated left 
ear auditory thresholds in excess of 40 decibels, he suffers 
from current bilateral hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.

The veteran is competent to report noise exposure, and the 
reported noise exposure would be consistent with his 
documented combat service in Vietnam.  Accordingly, the 
element of an in-service injury is satisfied.  38 U.S.C.A. 
§ 1154(b).

In order for the veteran's bilateral hearing loss to be 
recognized as service connected, however, the condition must 
be linked to the in-service noise exposure or to some other 
disease or injury in service.  Two different VA examiners 
declined to find a nexus between the veteran's bilateral 
hearing loss and his service, noting that his May 1971 
audiological separation examination was within normal limits.  
However, the veteran has produced a private audiological 
opinion which disputes the reported results of this 
separation examination, stating that it was questionable that 
the veteran's hearing improved following his in-service noise 
exposure.  

In light of these competing audiological examinations, the 
Board finds that the medical evidence is in at least in 
equipoise.

Further, the veteran has presented competent lay evidence, in 
the form of testimony by himself and his wife, that he had 
hearing loss to some degree on discharge from service and 
continuously thereafter.  This is further corroborated in 
four notarized lay statements, submitted in December 2007, 
from persons attesting to know from personal observation that 
the veteran had apparently normal hearing prior to service 
and noticeably poor hearing beginning immediately after his 
return from Vietnam.

Based on review of the medical and lay evidence above, the 
Board finds that the criteria for service connection for 
bilateral hearing loss are met.  Service connection for 
bilateral hearing loss is accordingly granted.  38 U.S.C.A. 
§ 5107(b).

Service Connection for Bilateral Tinnitus

The veteran reported in a June 1999 employment audiological 
examination that his bilateral tinnitus had begun in 
approximately 1994.

At his March 2007 VA audiological evaluation the veteran 
reported a constant, bilateral high-pitched ringing tinnitus 
that varied in intensity from medium to loud.  Although he 
was unable to ascertain a date of inception, the veteran 
stated that he believed it was related to his military 
service.  Following an examination of the veteran and a 
review of the claims folder, the audiologist found that it 
was not at least as likely as not that the veteran's reported 
bilateral tinnitus was related to his service.  The 
audiologist opined that no acoustic trauma was demonstrated 
at discharge and the veteran had reported in 1999 that he 
began experiencing tinnitus in 1994.

The veteran testified before the RO in October 2007 RO that 
he did not complain about his hearing difficulties or the 
ringing in his ears while in service because he feared 
retaliation or being assigned an unpleasant task.  He 
reported that he had been experiencing a constant background 
"ringing" in his ears for years, but he could not state 
when the condition began.

During his December 2007 VA audiological evaluation the 
veteran described his bilateral tinnitus as a constant high 
or mid-range sound that was extremely annoying.  The 
audiologist, after examining the veteran and reviewing the 
claims folder, found that it was not at least as likely as 
not that the veteran's bilateral tinnitus was related to 
hearing loss from service noise exposure for the same reasons 
cited in the March 2007 opinion.

The veteran's September 2008 private audiological examination 
did not address his bilateral tinnitus complaints.

No competent medical evidence has been presented that links 
the veteran's bilateral tinnitus complaints to in-service 
noise exposure or to any other disease or injury in service.  
The contemporaneous record does not document a continuity of 
symptomatology until 1999, despite the veteran undergoing 
regular employment audiological examinations beginning in 
1986.  Moreover, the veteran was recently unable to identify 
when his tinnitus began, and has previously stated that it 
began in 1994.

The veteran has submitted no objective lay evidence tending 
to show that he complained of tinnitus during or immediately 
after his military service.  The only lay evidence regarding 
onset of tinnitus is the veteran's testimony to the effect 
that tinnitus began during service, but as noted above this 
is inconsistent with other statements.  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistence, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

The veteran contends that his tinnitus is related to acoustic 
trauma he experienced during service, but as a lay person he 
is not qualified to express a competent medical opinion as to 
such a relationship.  Espiritu, 2 Vet. App. at 495.

Because of the lack of any competent medical or lay evidence 
establishing either a nexus between the veteran's bilateral 
tinnitus and active service or chronicity of symptoms since 
service, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


